Citation Nr: 0415543	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The record 
reflects that the rating action appealed granted entitlement 
to service connection for PTSD.  A 10 percent disability 
rating was assigned.  The veteran appealed the assignment of 
the 10 percent rating, and in October 2003, a 30 percent 
rating was assigned.  

As noted, the evaluation for PTSD was raised from 10 to 30 
percent, and the rating criteria used to evaluate the 
veteran's condition was 38 C.F.R. Part 4, Diagnostic Code 
9411.  This is not a full grant of the benefit sought on 
appeal because a higher rating (up to 100 percent) is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue remains before the Board.  

At present, this claim, which is a remand, is returned to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  


REMAND

The veteran asserts that the RO has under-rated his 
psychiatric disorder.  In recent statements to the VA, the 
veteran has claimed that he is unable to work as a teacher 
because he fears "losing control" around his fellow 
teachers and students.  He contends that he suffers from 
anxiety, intrusive recollections of combat situations, and a 
need to be isolated from others.  

A review of the veteran's medical records from July 2002 to 
April 2004 show a wide variance in the diagnoses given to the 
veteran.  In all of the medical records he has been found to 
be suffering from PTSD.  However, the severity of the 
disorder has ranged from mildly disabling to severely 
disabling.  For example, in July 2002, the examiner merely 
found that the veteran met the criteria for a diagnosis of 
PTSD.  Moreover, a Global Assessment of Functioning (GAF) 
score of 80 was assigned.

The veteran visited the doctor in December 2002.  At that 
time, a GAF score of 55 was given.  The examiner did not 
classify the severity of disability.  Six months later, in 
June 2003, the veteran once again appeared before a VA 
doctor.  At that time, a GAF score of 55 was given but the 
doctor concluded that there was severe impairment in social 
and family relationships.  A December 2003 examination report 
showed a GAF score of 60, with no classification of the 
veteran's illness.  The veteran sought treatment again in 
March 2004 - a GAF score of 50 was awarded.  Then, in April 
2004, a more detailed examination of the veteran occurred and 
at the conclusion thereof, a 55 GAF score was given.  
Moreover, the examiner wrote that the veteran was suffering 
from severe impairment in social, occupational, and family 
relationships.

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), with no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).  A GAF score of 
61 to 70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  When there is serious 
or major impairment in work, personal relationships, judgment 
and thinking, GAF scores between 31 to 50 will be assigned.  
See DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that wildly different evaluations of the 
veteran's PTSD has occurred over the past two years.  It may 
be that the veteran has decompensated.  However, the Board 
believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his PTSD since 
April 2004 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified 
regarding the issue on appeal.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claims.  38 
CFR § 3.159 (2003).  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Following completion of the above, 
the RO should schedule the veteran for a 
VA psychiatric examination.  If possible, 
the examination should be conducted by a 
psychiatrist who has not previously seen 
or treated the veteran.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

The examiner should specifically note the 
symptoms and manifestations produced by 
the veteran's PTSD, and any other 
psychiatric disorder that is found.  The 
examiner should comment on whether the 
veteran's psychiatric disorder prevents 
him from being employed, and a GAF score 
should be assigned to the disorder.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past GAF scores given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an initial rating 
in excess of 30 percent for PTSD, 
specifically considering the criteria 
listed in the VA Schedule for Rating 
Disabilities for PTSD (Diagnostic Code 
9411).  In addition, the RO should take 
into consideration the holdings in 
Fenderson v. West, 12 Vet. App. 119 
(1999) and Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible 
to separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected PTSD claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


